EXHIBIT Sciele Pharma, Inc. Adopts $100 Million Share Repurchase Program ————— Approves Redemption of Poison Pill ATLANTA (April 28, 2008) – Sciele Pharma, Inc. (NASDAQ:SCRX), a specialty pharmaceutical company, today announced that its Board of Directors has adopted a new share repurchase program, authorizing the repurchase of up to $100 million of its outstanding shares of common stock over the next 12 months.The plan became effective on April 25, 2008. Separately, Sciele announced that, in connection with an effort to improve the Company’s corporate governance practices, its Board of Directors approved the redemption of all outstanding stock purchase rights granted pursuant to the Shareholder
